FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CHULA VISTA CITIZENS FOR JOBS            No. 12-55726
AND FAIR COMPETITION; LORI
KNEEBONE; LARRY BREITFELDER;               D.C. No.
ASSOCIATED BUILDERS AND                 3:09-cv-00897-
CONTRACTORS OF SAN DIEGO, INC.,           BEN-JMA
             Plaintiffs-Appellants,

                 v.                        OPINION

DONNA NORRIS; MAYOR CHERYL
COX; PAMELA BENSOUSSAN; STEVE
CASTANEDA; JOHN MCCANN, in his
official capacity as Member of the
Chula Vista City Council; RUDY
RAMIREZ, JR., in his official
Capacity as Member of the Chula
Vista City Council,
                Defendants-Appellees,

STATE OF CALIFORNIA,
   Intervenor-Defendant—Appellee.


      Appeal from the United States District Court
         for the Southern District of California
       Roger T. Benitez, District Judge, Presiding

           Argued and Submitted En Banc
       December 16, 2014—Pasadena, California
2              CHULA VISTA CITIZENS V. NORRIS

                        Filed April 3, 2015

     Before: Sidney R. Thomas, Chief Judge, and Stephen
       Reinhardt, Barry G. Silverman, Susan P. Graber,
    M. Margaret McKeown, William A. Fletcher, Ronald M.
      Gould, Richard C. Tallman, Johnnie B. Rawlinson,
     Consuelo M. Callahan, and N. Randy Smith, Circuit
                           Judges.

                   Opinion by Judge Reinhardt


                           SUMMARY*


                            Civil Rights

    The en banc court affirmed the district court’s summary
judgment in an action brought under 42 U.S.C. § 1983
challenging two requirements that the State of California and
the City of Chula Vista, California, place on persons who
wish to sponsor a local ballot measure: (1) the requirement
that the official proponent of a ballot measure be an elector,
thereby disqualifying corporations and associations from
holding that position; and (2) the requirement that the official
proponent’s name appear on each section of the initiative
petition that is circulated to voters for their signature.

    The en banc court held that the requirement that the
official proponent of an initiative be an elector, thereby
excluding corporations and associations from holding that

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
             CHULA VISTA CITIZENS V. NORRIS                  3

position, does not violate the plaintiffs’ First Amendment
rights to freedom of speech and association. The en banc
court also held that the requirement that the name of the
official proponent of an initiative be disclosed on the face of
the initiative petitions withstands exacting scrutiny under the
First Amendment.


                         COUNSEL

James Bopp, Jr. (argued), and Richard E. Coleson, Bopp Law
Firm, Terre Haute, Indiana; Charles H. Bell, Jr., and Brian T.
Hildreth, Bell, McAndrews & Hiltachk, Sacramento,
California; Gary D. Leasure, Workman Leasure, San Deigo,
California, for Plaintiffs-Appellants.

Charles A. Bird (argued), McKenna Long & Aldridge, San
Diego, California, for Defendants-Appellees.

George Waters (argued), Deputy Attorney General; Kamala
D. Harris, Attorney General; Douglas J. Woods, Senior
Assistant Attorney General; Peter A. Krause, Supervising
Deputy Attorney General, Sacramento, California, for
Intervenor-Defendant—Appellee.

Dennis J. Herrera, City Attorney; Christine Van Aken, Chief
of Appellate Litigation; Joshua S. White and Andrew Shen,
Deputy City Attorneys, San Francisco City Attorney’s Office,
San Francisco, California, for Amici Curiae League of
California Cities.
4             CHULA VISTA CITIZENS V. NORRIS

                           OPINION

REINHARDT, Circuit Judge:

    The plaintiffs in this case bring a First Amendment
challenge to two requirements that the State of California and
the City of Chula Vista, California, place on persons who
wish to sponsor a local ballot measure: (1) the requirement
that the official proponent of a ballot measure be an elector,
thereby disqualifying corporations and associations from
holding that position (“the elector requirement”); and (2) the
requirement that the official proponent’s name appear on each
section of the initiative petition that is circulated to voters for
their signature (“the petition disclosure requirement”). We
hold, as did the district court, that both requirements are
plainly constitutional.

                                I.

    This case arises from the plaintiffs’ efforts to place on the
ballot what ultimately became Proposition G, an initiative
prohibiting the City of Chula Vista from entering into Project
Labor Agreements. Such agreements require that contractors
hired by the city to build public works projects pay their
employees a prevailing wage. The plaintiffs consist of Chula
Vista residents Lori Kneebone and Larry Breitfelder; Chula
Vista Citizens for Jobs and Fair Competition (“CVC”), an
unincorporated association and a ballot measure committee;
and Associated Builders and Contractors of San Diego, Inc.
(“ABC”), an incorporated association of construction-related
businesses. ABC is CVC’s largest donor. CVC and ABC
wished to serve as the official proponents of Proposition G,
but because an official proponent must be an elector, they
asked two CVC members—Kneebone and Breitfelder—to
              CHULA VISTA CITIZENS V. NORRIS                        5

serve as proponents so that the measure might be accepted by
the city clerk. Kneebone and Breitfelder agreed. CVC and
ABC paid for all of the expenses associated with qualifying
the initiative for the municipal ballot.

     A brief overview of the laws governing the qualification
of an initiative for the municipal ballot is in order. Section
903 of the Chula Vista City Charter provides that “[t]here are
hereby reserved to the electors of the City the powers of the
initiative and referendum and of the recall of municipal
elective officers.” Section 903 then adopts the provisions of
the California Elections Code governing municipal initiatives,
referenda, and recall elections “so far as such provisions of
the Elections Code are not in conflict with this Charter.” The
California Elections Code in turn provides a three-step
process that official proponents must follow in order to
qualify an initiative for the municipal ballot.

     First, an official proponent must file a notice of intent to
circulate a petition with the city clerk. The notice must
include the text of the proposed measure and the signature of
at least one, but not more than three, official proponents. Cal.
Elec. Code § 9202(a).1 Within fifteen days of the filing of the
notice, the city attorney must prepare a ballot title and brief
summary of the initiative, which is provided to the official
proponents. Id. § 9203.

   Next, the official proponent must publish in a local
newspaper of general circulation the notice of intent,
accompanied by the title and summary prepared by the city


 1
   Additionally, the notice “may be accompanied by a written statement
not in excess of 500 words, setting forth the reasons for the proposed
petition.” Cal. Elec. Code § 9202(a) (emphasis added).
6               CHULA VISTA CITIZENS V. NORRIS

attorney. Id. § 9205(a).2 The effect of this requirement is that
the official proponent’s name—by way of the required
signature on the notice of intent—is published. Proof of
publication must be provided to the city clerk within ten days
of publication. Id. § 9206.

    Once publication occurs, the official proponent may begin
circulating the initiative petitions and collecting signatures
from registered voters. Id. § 9207. A petition typically is
circulated in sections in order to facilitate signature gathering.
Id. § 9201. “Each section of the petition shall bear a copy of
the notice of intention and the title and summary prepared by
the city attorney.” Id. § 9207. Thus, the official proponent’s
name must appear on the face of the circulated petitions,
again by way of the signed notice of intent. The official
proponent has 180 days from the date of receipt of the title
and summary to file the signed petitions with the city clerk.
Id. § 9208. The city clerk then verifies the signatures on the
petitions and notifies the official proponent whether there are
sufficient signatures to qualify the measure for the ballot. Id.
§§ 9210, 9114, 9115. If there are enough valid signatures, the
city council must either adopt the measure as is or place it on
the ballot. Id. §§ 9214, 9215.3




    2
    If there is no newspaper of general circulation in the city, the same
information must be published in a county newspaper of general
circulation and posted in three designated public places. Id. § 9205(b). If
there is no county newspaper of general circulation, either, then posting
in three designated public places suffices. Id. § 9205(c).
        3
     Depending on the number of valid signatures collected, the City
Council either orders a special election or places the measure on the ballot
during the next regularly scheduled election. Id. §§ 9214, 9215.
             CHULA VISTA CITIZENS V. NORRIS                    7

    Kneebone and Breitfelder made two attempts to place
Proposition G on the municipal ballot, the first of which is the
subject of the instant litigation. During the first attempt,
Kneebone and Breitfelder properly filed a signed notice of
intent and complied with the publication requirements. After
circulating the petitions, they submitted to Chula Vista City
Clerk Donna Norris petitions bearing 23,285 signatures.
However, Norris rejected the petitions because Kneebone and
Breifelder had not included their names as the official
proponents on the circulated petitions. Kneebone and
Breitfelder objected that CVC and ABC were the true
proponents of the initiative, and that they had accordingly
printed CVC and ABC’s names on the circulated petitions
instead of their own names. When Norris responded that she
could not process the signatures because the petitions did not
comply with the Elections Code, Kneebone and Breitfelder
restarted the process, this time in compliance with all of the
statutory requirements. As a result of this second effort to
qualify the measure, Proposition G appeared on the June 8,
2010 municipal election ballot and was approved by the
Chula Vista voters.

    The plaintiffs filed the instant suit under 42 U.S.C. § 1983
in the Southern District of California on April 28,
2009—after Norris refused to process the first initiative
petition but while the efforts to qualify the second petition for
the ballot were ongoing. The complaint alleged that the
requirements that an official proponent be an elector and that
his name appear on the face of the circulated petitions violate
the First and Fourteenth Amendments, both facially and as
8              CHULA VISTA CITIZENS V. NORRIS

applied.4 The plaintiffs sought declaratory and injunctive
relief.

    On June 4, 2009, the plaintiffs moved for a preliminary
injunction and an expedited hearing. The State of California
intervened as a defendant to defend the constitutionality of
the state election laws adopted by Chula Vista’s City Charter.
The district court held a hearing on the motion for a
preliminary injunction on August 19, 2009. The next day, it
ordered supplemental briefing on whether state election law
requires an official proponent to be a natural person. On
March 8, 2010, the district court denied the preliminary
injunction as moot in light of the fact that the plaintiffs’
second attempt to qualify Proposition G for the ballot had
succeeded. It also stayed the case pending the Supreme
Court’s decision in Doe v. Reed, 561 U.S. 186 (2010). When
the stay was lifted, both sides filed cross-motions for
summary judgment. On March 22, 2012, the district court
denied the plaintiffs’ motion and granted summary judgment
to the defendants, upholding both the elector and disclosure
requirements—requirements that it held were imposed by
both the state elections code and the city’s municipal charter.
This appeal followed.

                                  II.

    The plaintiffs first assert that the requirement that an
official proponent be an elector violates their rights to
freedom of speech and association under the First
Amendment by preventing non-natural persons—that is,
corporations and associations—from serving as official

  4
    Under the Fourteenth Amendment, the First Amendment is applicable
to actions by the states. Everson v. Bd. of Educ., 330 U.S. 1, 8 (1947).
                CHULA VISTA CITIZENS V. NORRIS                             9

proponents.5 We conclude that the State of California and the
City of Chula Vista do not violate the First Amendment by
requiring that an official proponent—a person seeking a
unique position in a quintessentially legislative process—be
an elector.

                                    A.

     As a preliminary matter, the plaintiffs dispute the source
of the requirement that the official proponent of a municipal
initiative be an elector and, therefore, a natural person.
According to the plaintiffs, it is merely Chula Vista’s
“enforcement policy” that prohibits non-natural persons from
serving as official proponents, rather than any provision of
state or local law, and this undercuts “any purported interest
supporting such a Requirement.” Appellants’ Br. 8;
Appellants’ Reply Br. 2. This argument has no merit.

    The California Constitution provides that “[t]he initiative
is the power of the electors to propose statutes and
amendments to the Constitution and to adopt or reject
them,” Cal. Const. art. II, § 8(a) (emphasis added), and that
“[i]nitiative and referendum powers may be exercised by the
electors of each city or county under procedures that the
Legislature shall provide.” Cal. Const. art. II, § 11(a)
(emphasis added). The Chula Vista City Charter likewise

 5
   The plaintiffs’ briefs also assert in passing that the elector requirement
violates their right to petition the government, but they neither develop
this claim nor provide any legal authority to support it. Accordingly, our
analysis of the elector requirement focuses on the freedom of speech and
association claims. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.
1993) (explaining that an issue raised in a brief but not supported by
argument or citations to legal authority may be deemed abandoned unless
a failure to review the issue would result in manifest injustice).
10           CHULA VISTA CITIZENS V. NORRIS

provides that “[t]here are hereby reserved to the electors of
the City the powers of the initiative and referendum and of
the recall of municipal elective officers.” City of Chula Vista
Charter § 903 (emphasis added). State election law, which the
Chula Vista Charter adopts, then defines an “elector” as “any
person who is a United States citizen 18 years of age or older
and . . . is a resident of an election precinct at least 15 days
prior to an election.” Cal. Elec. Code § 321(a); see also
People v. Darcy, 139 P.2d 118, 123 (Cal. Ct. App. 1943)
(“An elector is one who has the qualifications to vote but may
not have complied with the legal requirements, that is, the
conditions precedent to the exercise of his right to vote.”),
disapproved on other grounds by Murgia v. Mun. Court,
540 P.2d 44, 54 n.11 (Cal. 1975).

    These provisions mean what they say: only natural
persons (also known as human beings) who have the
qualifications to vote may undertake official roles in
California’s initiative process, including the role of official
proponent. The plaintiffs contend that the California
Constitution “merely says that electors ‘propose’ initiatives
by signing petitions in sufficient number to qualify them for
the ballot and then ‘adopt or reject’ them. It says nothing
about who may be proponents.” Appellants’ Br. 9–10. It is
obvious, however, that a “proponent” is one who “proposes,”
and that an official proponent exercises initiative powers. See
Webster’s New World Dictionary 1078 (3d Coll. ed. 1988).
Thus, both the California Constitution and the Chula Vista
City Charter plainly reserve to electors the right to be
proponents. See Cal. Const. art. II, §§ 8, 11; City of Chula
Vista Charter § 903. Nor do the plaintiffs offer any arguments
that would convince a reasonable jurist that these state and
local laws mean something other than their plain
meaning—that an official proponent must be an elector and
                CHULA VISTA CITIZENS V. NORRIS                          11

thus a natural person. See United States v. Gallegos, 613 F.3d
1211, 1214 (9th Cir. 2010) (“If the plain language of a statute
renders its meaning reasonably clear, [we] will not investigate
further unless its application leads to unreasonable or
impracticable results.” (alteration in original) (internal
quotation marks omitted)).6

 6
   The plaintiffs make two additional arguments in support of their claim
that the elector requirement is merely an “enforcement policy” of the city.
First, they point out that California Elections Code § 342, which defines
“[p]roponent or proponents of an initiative or referendum measure,” was
amended during the pendency of this case so that the proponent of a
statewide initiative is described as an “elector” while the proponent of
“other initiative . . . measures” is a “person.” (Previously, both statewide
and local proponents were described by the statute as a “person.”) They
assert that this distinction must be meaningful, and that “person” must be
broader than “elector” and must include non-natural persons. Second, the
plaintiffs point to a number of cases in which an association served as an
official proponent, or at least is described as a “proponent.” Neither of
these arguments succeeds in light of our holding that the California
Constitution and the Chula Vista City Charter each imposes the elector
requirement. See Domar Electric, Inc. v. City of Los Angeles, 885 P.2d
934, 938 (Cal. 1994) (“[T]he charter represents the supreme law of the
City, subject only to conflicting provisions in the federal and state
constitutions and to preemptive state law.”).

     Additionally, our review of the legislative history of the amendment
to section 342 indicates that the change to the definition of “proponent”
was not intended to be substantive. See Sen. Rules Comm., Third Reading
Analysis, Assem. Bill 753 (2009–2010 Reg. Sess.), Sept. 3, 2009
(describing the legislation as a “code cleanup measure” sponsored by the
Secretary of State “to reorganize, update, and clarify” the elections code
provisions pertaining to statewide initiatives).

    Finally, none of the cases cited by the plaintiffs addressed the
question whether an association or corporation may serve as an official
proponent. See United States v. City of Oakland, 958 F.2d 300 (9th Cir.
1992); Glendale Tenants Ass’n v. City of Glendale, No. B175160, 2005
WL 419409 (Cal. Ct. App. 2005) (unpublished); MHC Fin. Ltd. P’ship
12              CHULA VISTA CITIZENS V. NORRIS

    Norris asserts as a fallback position that if we have any
doubt, we should exercise our discretion to abstain under the
doctrine announced in Railroad Commission of Texas v.
Pullman Co., 312 U.S. 496 (1941), and allow state courts to
resolve the matter. We do not do so for two reasons. First, we
do not find any such ambiguity; thus abstention would be
inappropriate. See City of Houston v. Hill, 482 U.S. 451,
467–68 (1987). Second, “[a]bstention is . . . the exception and
not the rule,” and it is strongly disfavored in First
Amendment cases. Id. at 467. “It is rarely appropriate for a
federal court to abstain under Pullman in a First Amendment
case, because there is a risk in First Amendment cases that the
delay that results from abstention will itself chill the exercise
of the rights that the plaintiffs seek to protect by suit.” Porter
v. Jones, 319 F.3d 483, 486–87 (9th Cir. 2003). “‘Indeed,
constitutional challenges based on the [F]irst [A]mendment
right of free expression are the kind of cases that the federal
courts are particularly well-suited to hear. That is why
abstention is generally inappropriate when [F]irst
[A]mendment rights are at stake.’” See id. at 492 (quoting J-R
Distribs., Inc. v. Eikenberry, 725 F.2d 482, 487 (9th Cir.
1984), overruled on other grounds by Brockett v. Spokane
Arcades, Inc., 472 U.S. 491 (1985)). We conclude that this


Two v. City of Santee, 23 Cal. Rptr. 3d 622 (Ct. App. 2005); Alliance for
a Better Downtown Millbrae v. Wade, 133 Cal. Rptr. 2d 249 (Ct. App.
2003); Save Stanislaus Area Farm Econ. v. Bd. of Supervisors, 16 Cal.
Rptr. 2d 408 (Ct. App. 1993); Citizens for Responsible Behavior v.
Superior Court, 2 Cal. Rptr. 2d 648 (Ct. App. 1991); Coal. for Fair Rent
v. Abdelnour, 165 Cal. Rptr. 685, 691 (Ct. App. 1980). We agree with the
district court that the fact that in some cities and counties associations may
have served as proponents in the past without being challenged says
nothing about the existence or validity of the elector requirement. See
Chula Vista Citizens for Jobs & Fair Competition v. Norris, 875 F. Supp.
2d 1128, 1137 n.9 (S.D. Cal. 2012).
               CHULA VISTA CITIZENS V. NORRIS                         13

case does not fall within the “‘extraordinary and narrow
exception to the duty of a . . . court to adjudicate a
controversy.’” Wolfson v. Brammer, 616 F.3d 1045, 1066 (9th
Cir. 2010) (brackets omitted) (quoting Canton v. Spokane
Sch. Dist. No. 81, 498 F.2d 840, 845 (9th Cir. 1974),
overruled on other grounds as recognized by Heath v. Cleary,
708 F.2d 1376, 1378 n.2 (9th Cir. 1983)). We now turn to the
merits of the plaintiffs’ claim that the elector requirement
violates the First Amendment.7

                                   B.

    “States allowing ballot initiatives have considerable
leeway to protect the integrity and reliability of the initiative
process, as they have with respect to election processes
generally.” Buckley v. Am. Constitutional Law Found., Inc.
(“ACLF”), 525 U.S. 182, 191 (1999). True, every state law
regulating elections, “whether it governs the registration and
qualifications of voters, the selection and eligibility of
candidates, or the voting process itself, inevitably affects—at
least to some degree—the individual’s right to vote and his
right to associate with others for political ends.” Anderson v.
Celebrezze, 460 U.S. 780, 788 (1983). States of course may
not adopt “voter qualifications which invidiously
discriminate,” Harper v. Va. State Bd. of Elections, 383 U.S.
663, 666 (1966), but “‘as a practical matter, there must be a
substantial regulation of elections if they are to be fair and
honest and if some sort of order, rather than chaos, is to


  7
    That the plaintiffs have successfully qualified Proposition G for the
ballot and the voters of Chula Vista have approved it does not moot this
case because it is “capable of repetition, yet evading review.” Fed.
Election Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449, 462 (2007); see
also Davis v. Fed. Election Comm’n, 554 U.S. 724, 735 (2008).
14             CHULA VISTA CITIZENS V. NORRIS

accompany the democratic processes,’” Anderson, 460 U.S.
at 788 (quoting Storer v. Brown, 415 U.S. 724, 730 (1974)).
As a result, “the rigorousness of our inquiry into the propriety
of a state election law depends upon the extent to which a
challenged regulation burdens First and Fourteenth
Amendment rights.” Burdick v. Takushi, 504 U.S. 428, 434
(1992); see also ACLF, 525 U.S. at 192 (“[N]o litmus-paper
test will separate valid ballot-access provisions from invalid
interactive speech restrictions . . . .” (internal quotations
marks omitted)).8 “[T]he state’s important regulatory interests
are generally sufficient to justify reasonable,
nondiscriminatory restrictions.” Anderson, 460 U.S. at 788.

    The elector requirement does not impose any meaningful
burden on First Amendment rights. The plaintiffs seek a
legislative power and, as they conceded at oral argument,
many legislative and official political acts are properly
reserved to members of the electorate. For example,
corporations cannot vote. U.S. Const. amend. XXVI; Cal.
Const. art. II, § 2. Nor can they run for political office or be
appointed to fill vacancies. U.S. Const. art I, §§ 2–3; U.S.
Const. art. II, § 1; U.S. Const. amend. XII; U.S. Const.
amend. XXV; Cal. Const. art. IV, § 2; Cal. Const. art. V, § 2.
Under California law, they cannot sign initiative petitions,
Cal. Const. art. II § 8; Cal. Elec. Code § 9207, sign candidate
nominating papers, Cal. Elec. Code § 8060, or introduce
legislation, Standing Rules of the Senate, 2015–2016 Reg.
Sess., Rule 28.5; Standing Rules of the Assemb., 2015–2016



 8
   The defendants contend that the First Amendment has no application
to the elector requirement because it is a regulation of the legislative
process. We need not decide the question, as we conclude that in any
event the elector requirement survives First Amendment scrutiny.
                 CHULA VISTA CITIZENS V. NORRIS                      15

Reg. Sess., Rule 47.9 The plaintiffs fail to provide any
reason—and we find none—that the state and city may not
similarly limit the exercise of the initiative power to members
of the relevant political community: electors.

     The initiative power that California and the City of Chula
Vista have reserved to electors is indisputably a legislative
power. See Cal. Const. art. II, § 8; Cal. Const. art. II, § 11;
City of Chula Vista Charter § 903. The initiative system
reserves to “the voters of California the authority to directly
propose and adopt state constitutional amendments and
statutory provisions,” and the California Supreme Court
characterizes this as “essentially a legislative authority.”
Perry v. Brown, 265 P.3d 1002, 1016, 1027 (Cal. 2011); see
also Builders Ass’n of Santa Clara-Santa Cruz Cntys. v.
Superior Court, 529 P.2d 582, 586 (Cal. 1974) (explaining
that the initiative “represents an exercise by the people of
their reserved power to legislate”); Widders v. Furchtenicht,
84 Cal. Rptr. 3d 428, 439–40 (Ct. App. 2008) (“The initiative
process . . . is a method of enacting legislation . . . .”);
Carlson v. Cory, 189 Cal. Rptr. 185, 187 (Ct. App. 1983)
(“Our State Constitution clearly indicates that the power of
the initiative is the separate and distinct power of the people
to legislate[.]”). Much like a legislator who begins the
traditional legislative process by placing a bill in the hopper,
an official proponent commences the process of legislating by
initiative by asking voters to sign a petition to place an
initiative on the ballot. See Widders, 84 Cal. Rptr. 3d at 438.
Thus, by seeking to serve as official proponents, the plaintiffs
seek to wield a legislative power.



 9
     Available at http://tinyurl.com/CAlegSR4; http://tinyurl.com/CAHR1.
16           CHULA VISTA CITIZENS V. NORRIS

      Not only do the corporate and associational plaintiffs wish
to participate in this legislative process, they assert that they
are entitled to serve as official proponents—a “unique role
. . . in the constitutional initiative process.” Perry, 265 P.3d
at 1006. Under California law, “the official proponents of an
initiative measure are recognized as having a distinct
role—involving both authority and responsibilities that differ
from other supporters of the measure—with regard to the
initiative measure the proponents have sponsored.” Id. at
1017–18. After submitting the text of a proposed measure to
an elections official and notifying the public of the
commencement of the initiative process, Cal. Elec. Code
§§ 9202, 9205, “[t]he proponents [have] the direct
responsibility to manage and control the ballot-qualifying and
petition-filing process.” Perry, 265 P.3d at 1024. The official
proponent oversees the process of collecting signatures from
voters supporting the initiative, and only the official
proponent may authorize the filing of the signed initiative
petitions—the final step before a measure is placed on the
ballot. Cal. Elec. Code §§ 9207, 9210. The official proponent
then controls which arguments in support of the measure will
appear in the pamphlet printed and distributed to voters by the
elections official. Id. §§ 9282, 9287. Finally, if public
officials decline to defend a challenged voter-approved
initiative, under state law the official proponent may
intervene or appear as a real party in interest “in order to
assert the people’s and hence the state’s interest in the
validity of the measure.” Perry, 265 P.3d at 1006. But see
Hollingsworth v. Perry, 133 S. Ct. 2652, 2663–67 (2013)
(holding that official proponents of California’s Proposition
8 lacked federal constitutional standing). Thus, while all
California voters play a quasi-legislative role in the initiative
process, the official proponent is particularly akin to a
legislator—sponsoring legislation and shepherding it through
              CHULA VISTA CITIZENS V. NORRIS                   17

the legislative process. Indeed, like a legislator introducing
legislation, and unlike a mere lobbyist (the plaintiffs’
preferred characterization), an official proponent performs a
series of necessary steps for the people to exercise the power
to legislate by initiative.

    We have no doubt that states and cities may, wholly
consistent with the First Amendment, require that those who
seek to propose legislation—and to play a special role with
unique responsibilities and powers in the legislative
process— be electors. The issue here is in some respects
analogous to that in Nevada Commission on Ethics v.
Carrigan, in which the Supreme Court held that a legislator
lacks a First Amendment right to cast a vote on any given
matter before the legislature: “a legislator has no [First
Amendment] right to use official powers for expressive
purposes.” 131 S. Ct. 2343, 2351 (2011). The Court explained
that a legislator’s vote “is a core legislative function” and that
“[t]his Court has rejected the notion that the First Amendment
confers a right to use governmental mechanics to convey a
message.” Id. at 2347, 2351 (internal quotation marks
omitted) (citing Timmons v. Twin Cities Area New Party,
520 U.S. 351 (1997)). Much like the recusal provision at
issue in Carrigan, the elector requirement in this case
restricts who may exercise official, legislative powers and, at
most, only incidentally burdens core political speech.
Therefore, in assessing “the character and magnitude of the
asserted injury to the rights protected by the First and
Fourteenth Amendments that the plaintiff[s] seek[ ] to
vindicate,” Anderson, 460 U.S. at 789, we conclude that, in
line with Carrigan, the State of California and the City of
Chula Vista may reserve the power to legislate to the people
by way of the elector requirement without posing anything
18           CHULA VISTA CITIZENS V. NORRIS

more than, at most, an incidental burden on First Amendment
rights.

    We next “identify and evaluate the precise interests put
forward by the State as justifications for the burden imposed
by its rule” and assess “the extent to which those interests
make it necessary to burden the plaintiff[s’] rights.” Id. The
defendants assert an important interest—indeed, a compelling
one—in securing the people’s right to self-government. The
elector requirement operates to ensure that those who exercise
this unique legislative power are members of the political
community who will be bound by the proposed initiative
should it become law—those with the qualifications to vote.
The Supreme Court has repeatedly declared that states may
restrict the performance of official acts such as voting or
holding political office to members of the political
community—that is, to electors. “We recognize a State’s
interest in establishing its own form of government, and in
limiting participation in that government to those who are
within the basic conception of a political community. We
recognize, too, the State’s broad power to define its political
community.” Sugarman v. Dougall, 413 U.S. 634, 642–43
(1973) (internal quotation marks and citation omitted). For
example, bona fide residence requirements for voting
“preserve the basic conception of a political community, and
therefore could withstand [even] close constitutional
scrutiny.” Dunn v. Blumstein, 405 U.S. 330, 344 (1972).

    The elector requirement in the instant case similarly
ensures that only members of the relevant political
community may hold an official position in the lawmaking
process. It should not be controversial that California and the
City of Chula Vista want civic-minded individuals with
knowledge of local affairs to be the initiators of local
                CHULA VISTA CITIZENS V. NORRIS                            19

legislation. Conversely, the elector requirement prevents
outsiders without ties to the community from officially
proposing legislation that will govern that community. We
agree with the district court that:

         Permitting a corporation or association to be
         a ballot initiative proponent could lead to
         local laws being proposed by foreigners
         unready to contribute to the city or bear the
         responsibility of citizenship. Worse,
         corporations with assets, operations, or
         shareholders located outside the city, state, or
         country might propose initiatives adversely
         affecting the welfare of citizens of Chula
         Vista, in order to gain a business advantage
         elsewhere. Likewise, associations of people
         who live and work in other locales, could
         propose laws to their own advantage or the
         disadvantage of Chula Vistans.

Chula Vista Citizens for Jobs & Fair Competition v. Norris,
875 F. Supp. 2d 1128, 1136 (S.D. Cal. 2012). The elector
requirement is an entirely appropriate mechanism for averting
those dangers and for reserving to the people the right of self-
government.10


  10
     The plaintiffs correctly point out that the elector requirement is not as
narrowly tailored to this interest as it might be. It applies to associations
like CVC, some of whose members are electors. Additionally, it is
somewhat redundant in that the requirement that a petition be signed by
a specified number of voters similarly ensures that the relevant political
community supports the initiative. The elector requirement need not,
however, be narrowly tailored to the state’s interest in light of the
negligible burden it imposes on core political speech. See ACLF, 525 U.S.
at 206 (Thomas, J., concurring in the judgment) (“To require that every
20             CHULA VISTA CITIZENS V. NORRIS

    The history of the initiative system in California confirms
that the elector requirement is central to a functioning system
of direct democracy. California adopted the initiative system
in 1911 at a special election called by Governor Hiram
Johnson, a member of the Progressive Reform Movement, “in
light of the theory that all power of government ultimately
resides in the people.” Perry, 265 P.3d at 1016; Karl
Manheim & Edward P. Howard, A Structural Theory of the
Initiative Power in California, 31 Loy. L.A. L. Rev. 1165,
1187 n.162 (1998). There was “a widespread belief that the
people had lost control of the political process,” Perry,
265 P.3d at 1016, as the Southern Pacific Railroad had come
to dominate state politics at the turn of the century:

         Virtually every California legislator and judge
         owed his office to the Southern Pacific. . . .
         One member of the legislature observed that
         “[s]carcely a vote was cast in either house that
         did not show some aspect of Southern Pacific
         ownership, petty vengeance, or legislative
         blackmail.” Indeed, “in the thirty years
         following adoption of the 1879 constitution,
         not a single bill opposed by the Southern
         Pacific Railroad was enacted in Sacramento.”
         . . . [T]he examples of the railroad’s
         dominance in every nook and cranny of the
         state [were] legion . . . .




voting, ballot, and campaign regulation be narrowly tailored to serve a
compelling interest ‘would tie the hands of States seeking to assure that
elections are operated equitably and efficiently.’” (quoting Burdick,
504 U.S. at 433)).
                CHULA VISTA CITIZENS V. NORRIS                         21

Manheim & Howard, supra, at 1184 (footnotes and paragraph
break omitted). See also Strauss v. Horton, 207 P.3d 48, 84
(Cal. 2009). The initiative system was designed as an antidote
to this capture of the legislature by a powerful
corporation—“one means of restoring the people’s rightful
control over their government.” Id. By allowing an individual
elector to assume the role of legislator, the initiative process
“enable[s] the people to amend the state Constitution or . . .
enact statutes when current government officials have
declined to adopt (and often have publicly opposed) the
measure in question.” Perry, 265 P.3d at 1006; see also
Samuel Issacharoff et al., The Law of Democracy: Legal
Structure of the Political Process 937 (4th ed. 2012)
(“Initiatives and referenda were touted [“at the turn of the
twentieth century”] as a means of overcoming the capture of
legislatures by special interests, such as the railroads, mining
companies, and other industries, and of circumventing the
power of ward-based political machines . . . .”). Thus, the
initiative system is, at its core, a mechanism to ensure that the
people, rather than corporations or special interests, maintain
control of their government. The elector requirement clearly
furthers this essential purpose of the initiative system.11

 11
    That the initiative process may not have served its purposes as well as
its original proponents hoped does not affect our decision here. There is
mounting evidence that corporations and ultra-wealthy individuals have
come to dominate the initiative process. See California Comm’n on
Campaign Financing, Democracy By Initiative: Shaping California’s
Fourth Branch of Government 264–74 (1992); Adam Winkler, Beyond
Bellotti, 32 Loy. L.A. L. Rev. 133, 137–39 (1998); Jamin B. Raskin,
Direct Democracy, Corporate Power and Judicial Review of
Popularly-Enacted Campaign Finance Reform, 1996 Ann. Surv. Am. L.
393, 395–99 (1996); John S. Shockley, Direct Democracy, Campaign
Finance, and the Courts: Can Corruption, Undue Influence, and
Declining Voter Confidence Be Found?, 39 U. Miami L. Rev. 377,
393–96 (1985); J. Skelly Wright, Money and the Pollution of Politics: Is
22             CHULA VISTA CITIZENS V. NORRIS

                                   C.

   The plaintiffs nonetheless contend that the elector
requirement triggers strict scrutiny and is impermissible
under Citizens United v. Federal Election Commission,
558 U.S. 310 (2010), for three reasons: (1) it is a direct ban
on core political speech; (2) it bans disfavored speakers’
speech; and (3) it requires speech by proxy. They are wrong.

    As to the plaintiffs’ first point: advocating for an initiative
petition at the circulation stage is certainly core political
speech, see Meyer v. Grant, 486 U.S. 414, 421–22 (1988); see
also McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347
(1995), but that is not what is at issue in this case. We repeat:
a corporation or association is banned from serving only as
an official proponent—a unique legislative position that may
properly be reserved to members of the political community.
Corporations and associations may still speak as much as they
wish in support of or opposition to an initiative. Indeed, ABC
and CVC were the sole financial backers of Proposition G.
By contrast, in Citizens United, the independent expenditure
ban at issue prohibited all electioneering communications by
corporations during the time preceding an election. See


the First Amendment an Obstacle to Political Equality?, 82 Colum. L.
Rev. 609, 622–25 (1982); see also Michael Hiltzik, On California
Initiatives, Money Talked, The Public Interest Walked, L.A. Times, Nov.
5, 2014, http://tinyurl.com/latimeshiltzik; Norimitsu Onishi, California
Ballot Initiatives, Born in Populism, Now Come from Billionaires, N.Y.
Times, Oct. 17, 2012, at A22; Ina Jaffe, Corporate Bucks Behind
‘Citizens’ Initiatives in Calif., Nat’l Public Radio, May 24, 2010,
http://tinyurl.com/nprjaffe. However, the State of California and the City
of Chula Vista are entitled to continue striving to guarantee self-
government to their citizens, notwithstanding these shortcomings of direct
democracy, and to improve the initiative process should they so desire.
              CHULA VISTA CITIZENS V. NORRIS                   23

558 U.S. at 337. In short, neither California nor the City of
Chula Vista prohibits corporations or associations from acting
as supporters or advocates for an initiative at any time, and
thus core political speech is burdened by the elector
requirement only incidentally, if it is burdened at all. Citizens
United plainly does not establish that every time an election
law incidentally affects a corporation—no matter how
indirectly and minimally—strict scrutiny is triggered and the
law invalidated.

     Moreover, the plaintiffs fail to adduce any evidence that
the elector requirement in any way burdens the ability to
qualify measures for the ballot, reducing the total quantum of
political speech and triggering heightened scrutiny. See Angle
v. Miller, 673 F.3d 1122, 1132 (9th Cir. 2012) (explaining
that strict scrutiny applies only where a regulation of the
initiative process severely burdens speech by limiting the
number of voices that will convey the proponent’s message,
making it less likely that the matter will be placed on the
ballot and become the focus of public discussion); Prete v.
Bradbury, 438 F.3d 949, 961–63 (9th Cir. 2006) (same).
Indeed, the corporate and associational plaintiffs in this case
successfully located individual electors to serve as official
proponents for their initiative and, as explained infra in
Section III.A, California has one of the most active local
initiative systems in the country. Thus, plaintiffs have not
offered any evidence that would support their argument that
the elector requirement is a direct ban on core political
speech. See Angle, 673 F.3d at 1133–34 (holding that strict
scrutiny did not apply because the plaintiffs had failed to
meet their burden of demonstrating that the challenged
regulation of the initiative process “significantly inhibit[s] the
ability of initiative proponents to place initiatives on the
ballot”).
24           CHULA VISTA CITIZENS V. NORRIS

    As to the plaintiffs’ second contention, the elector
requirement does not violate the “principle . . . that the
Government may not suppress political speech on the basis of
the speaker’s corporate identity.” Citizens United, 558 U.S.
at 365. That corporations have First Amendment rights does
not establish that those rights are coextensive with the rights
of electors. See, e.g., Thalheimer v. City of San Diego,
645 F.3d 1109, 1124–25 (9th Cir. 2011). Indeed, Citizens
United itself noted that “there are certain governmental
functions that cannot operate without some restrictions on
particular kinds of speech,” although those restrictions may
operate to the disadvantage of certain speakers. 558 U.S. at
341. In a similar vein, First National Bank of Boston v.
Bellotti explained that certain constitutional rights, “such as
the privilege against compulsory self-incrimination, are
unavailable to corporations and other organizations because
the ‘historic function’ of the particular guarantee has been
limited to the protection of individuals.” 435 U.S. 765, 778
n.14 (1978) (quoting United States v. White, 322 U.S. 694,
698–701 (1944)). Certainly no one would argue that Citizens
United and Bellotti extend so far as to grant to corporations
the right to vote or to hold public office (or even to sit on the
bench). The plaintiffs concede as much. We accordingly
refuse to extend Citizens United to grant to corporations and
associations the right to hold a distinct, official role in the
process of legislating, by initiative or otherwise.

    As to the plaintiffs’ final attempt to expand Citizens
United, there is no problem here of requiring speech by
proxy. Corporations and associations simply cannot perform
official legislative functions directly or by proxy. The
avenues of expression guaranteed to corporations and
associations meanwhile are left fully open to them and are in
no way burdened. Cf. Citizens United, 558 U.S. at 337. The
              CHULA VISTA CITIZENS V. NORRIS                   25

mere fact that the corporate and associational plaintiffs must
rely on their members or other electors to serve as official
proponents does not violate the First Amendment or trigger
heightened scrutiny. Under the plaintiffs’ view of Citizens
United, the government could not exclude corporations or
associations from any position available to human beings
because to do so would impermissibly require speech by
proxy—an assertion that is clearly untenable.

     Finally, we address briefly the plaintiffs’ claims
pertaining to freedom of association. The plaintiffs make two
arguments, both of which are foreclosed by our holding that
the elector requirement is otherwise valid under the First
Amendment. First, the plaintiffs contend that, “[e]ven if the
right to be an initiative proponent belonged solely to
‘electors,’ forbidding electors to associate to enhance their
advocacy directly and severely burdens the right to
associate.” Appellants’ Br. 19–20. Nothing in the California
or municipal law, however, prevents the members of CVC
and ABC from banding together to advocate for or against an
initiative as an association; they simply lack the right to
collectively serve as an official proponent. Second, the
plaintiffs contend that the elector requirement creates an
unconstitutional condition by forcing them to choose between
their First Amendment rights to engage in political speech as
official proponents and to privacy of association. Because we
find no First Amendment right of corporations or associations
to serve as official proponents, this argument is without merit.
Thus, the plaintiffs’ associational claims also fail, as do all of
their attempts to push Citizens United beyond what the Court
held in that case.

                              ***
26           CHULA VISTA CITIZENS V. NORRIS

    “In assessing the countervailing interests at stake in this
case, we must be mindful of the character of initiatives and
referenda. These mechanisms of direct democracy are not
compelled by the Federal Constitution. It is instead up to the
people of each State, acting in their sovereign capacity, to
decide whether and how to permit legislation by popular
action.” Reed, 561 U.S. at 212 (Sotomayor, J., concurring).
The elector requirement at issue in this case merely limits to
those qualified to vote the ability to serve as an official
proponent, a legislative role with unique powers and
responsibilities under state law. We hold that the First
Amendment does not prohibit the State of California and the
City of Chula Vista from reserving this legislative power to
electors in order to preserve the self-government of their
citizens.

                              III.

     Next, the plaintiffs challenge the requirement that an
official proponent’s name appear on the face of the initiative
petitions circulated to voters. To recapitulate, California’s
statutory regime, as adopted by the Chula Vista City Charter,
requires an official proponent to disclose his identity on three
occasions: (1) the filing of a notice of intent to circulate an
initiative petition with the city clerk, which must be signed by
at least one and not more than three, proponents, Cal. Elec.
Code § 9202(a); (2) the publication of the signed notice of
intent in a newspaper of general circulation, id. § 9205; and
(3) the inclusion of the signed notice of intent on each section
of the circulated initiative petition, id. §§ 9202(a), 9207. The
plaintiffs in this case challenge only the last of these
requirements—the petition disclosure requirement. Applying
exacting scrutiny, we conclude that this disclosure does not
violate the First Amendment.
             CHULA VISTA CITIZENS V. NORRIS                  27

                              A.

    As an initial matter, we reject the plaintiffs’ contention
that strict scrutiny applies. “[D]isclosure requirements may
burden the ability to speak, but they impose no ceiling on
campaign-related activities and do not prevent anyone from
speaking.” Citizens United, 558 U.S. at 366 (internal
quotation marks and citation omitted). For this reason, the
Supreme Court has consistently “subjected these
requirements to ‘exacting scrutiny,’ which requires a
‘substantial relation’ between the disclosure requirement and
a ‘sufficiently important’ governmental interest.” Id. at
366–67 (quoting Buckley v. Valeo, 424 U.S. 1, 64, 66 (1976)
(per curiam)); see also Reed, 561 U.S. at 196–97; Family
PAC v. McKenna, 685 F.3d 800, 803 (9th Cir. 2012). The
public nature of an official proponent’s position and the
legislative character of an initiative petition inform this
analysis. In other words, that exacting scrutiny applies “is not
to say that the electoral context is irrelevant to the nature of
our First Amendment review. We allow States significant
flexibility in implementing their own voting systems,”
including the initiative process. Reed, 561 U.S. at 195, 197.

    As we stated earlier, supra p. 23, strict scrutiny applies
only where the challenged law severely burdens the ability to
place an initiative on the ballot. See Angle, 673 F.3d at 1132;
Prete, 438 F.3d at 961–63. Contrary to the plaintiffs’
contention that strict scrutiny applies here, disclosure of the
identities of the official proponents of an initiative measure
places only a minimal burden on First Amendment rights, if
it imposes any burden at all. The petition disclosure
requirement simply provides for identification of the
initiative’s official proponents on the face of the initiative
petitions. An official proponent is prohibited from speaking
28            CHULA VISTA CITIZENS V. NORRIS

anonymously only within the four corners of the initiative
petition—an official election document. See S.F. Forty-
Niners v. Nishioka, 89 Cal. Rptr. 2d 388, 396 (Ct. App. 1999)
(“The initiative petition with its notice of intention is not a
handbill or campaign flyer—it is an official election
document . . . . It is the constitutionally and legislatively
sanctioned method by which an election is obtained on a
given initiative proposal.”). Nothing limits the quantity of
speech that a proponent or anyone else may otherwise engage
in to promote the initiative, and an initiative’s official
proponent may still engage in anonymous speech about the
proposed ballot measure or any other topic.

    In asserting that strict scrutiny applies, the plaintiffs rely
upon cases that prohibit the disclosure of the identity of
petition circulators—a role distinct from that of an initiative
proponent or a petition signatory. Those cases found that the
overall quantity of speech would be reduced by identifying
petition circulators who engage in person-to-person voter
persuasion because it would expose circulators “to the risk of
‘heat of the moment’ harassment,” chilling speech. ACLF,
525 U.S. at 199–200, 204 (invalidating requirements that
circulators wear name badges and that names and addresses
of paid circulators be disclosed in monthly reports because
they “discourage[ ] participation in the petition circulation
process by forcing name identification without sufficient
cause”); see also Meyer, 486 U.S. at 423 (invalidating ban on
paid circulators because it “has the inevitable effect of
reducing the total quantum of speech on a public issue”);
(WIN) Wash. Initiatives Now v. Rippie, 213 F.3d 1132, 1137
(9th Cir. 2000) (invalidating disclosure of names and
addresses of paid circulators because “[t]here can be no doubt
that the compelled disclosure of this information chills
               CHULA VISTA CITIZENS V. NORRIS                         29

political speech”). The disclosure requirement in the instant
case, however, has no such chilling effect.

     There is no indication that the petition disclosure
requirement operates to reduce the total quantum of speech
pertaining to ballot initiatives. More than sixty municipal
initiatives qualified for the ballot during calendar years
2009–2010, the time period during which the plaintiffs sought
to qualify Proposition G for the ballot. In fact, California is
known for having one of the most robust initiative systems in
the country. See L. Tobe Liebert, Researching California
Ballot Measures, 90 Law Libr. J. 27, 28 (1998) (“Since
[1911], the people of California have used the ballot measure
process more than any other state to create the laws by which
they are governed.”). It bears noting that the plaintiffs in this
case were not deterred from sponsoring Proposition G by the
petition disclosure requirement; rather, they simply would
have preferred to list CVC and ABC’s names. Indeed, they
have no objection to the two other required public disclosures
of their names.

    Further distinguishing the cases on which the plaintiffs
rely, an official proponent plays a far different role from that
of a circulator and does not engage in direct voter contact as
part of his official duties as a proponent. Should he choose to
do so, there is no requirement that he reveal to the voter that
he is in fact the official proponent named on the petitions; the
proponent may choose to remain anonymous at the point of
voter contact just like any ordinary circulator.12 Thus, the
petition disclosure requirement in no way “restrict[s] one-on-


 12
    Of course, if the voter recognizes the proponent who is also acting as
a circulator, then the proponent has no claim that the petition disclosure
has deprived him of anonymity. He is already known.
30           CHULA VISTA CITIZENS V. NORRIS

one communication between petition circulators and voters.”
Angle, 673 F.3d at 1132.

    In upholding disclosure requirements for lobbyists, the
Supreme Court explained that “[h]ypothetical borderline
situations are conjured up in which . . . persons choose to
remain silent . . . . The hazard of such restraint is too remote
to require striking down a statute which on its face is
otherwise plainly within the area of [legislative] power and is
designed to safeguard a vital [governmental] interest.” United
States v. Harriss, 347 U.S. 612, 626 (1954). So too, here the
hypothetical possibility that someone somewhere might be
deterred from proposing an initiative by the requirement that
the circulated petitions include his name—but not by the
requirements that his name be available to the public on file
in the city clerk’s office or that he publish his name in a
newspaper of general circulation—is too remote to warrant
the application of strict scrutiny. See Angle, 673 F.3d at 1134
(holding that the plaintiffs’ “assertions are too vague,
conclusory and speculative to create a triable issue that” the
challenged initiative regulation severely burdens protected
speech); Family PAC, 685 F.3d at 807 (“[A]lthough Family
PAC cites a survey conducted in six states (not including
Washington) purporting to show that people may ‘think
twice’ about contributing to ballot measure committees if
their names and addresses are to be publicly disclosed,
Family PAC has not presented evidence suggesting that
Washington’s disclosure laws actually and meaningfully deter
contributors.”). Given the absence of evidence that the
petition disclosure requirement has an effect on the total
quantum of speech pertaining to ballot measures and the
Supreme Court’s repeated application of exacting scrutiny to
disclosure requirements, we conclude that strict scrutiny is
inapplicable here.
             CHULA VISTA CITIZENS V. NORRIS                   31

                               B.

    “‘To withstand [exacting] scrutiny, ‘the strength of the
governmental interest must reflect the seriousness of the
actual burden on First Amendment rights.’” Reed, 561 U.S.
at 196 (quoting Davis v. Fed. Election Comm’n, 554 U.S.
724, 744 (2008)). As explained supra, the actual burden
imposed on First Amendment rights by the petition disclosure
requirement is quite small. Meanwhile, two important
governmental interests justify the requirement: (1) an interest
in the integrity of the electoral process, and (2) an
informational interest. Although we conclude that the former
interest is sufficient in and of itself to justify the petition
disclosure requirement, we also address the latter interest
because it is inextricably linked to the former.

    “The State’s interest in preserving the integrity of the
electoral process is undoubtedly important.” Reed, 561 U.S.
at 197; see also Timmons, 520 U.S. at 364 (“States certainly
have an interest in protecting the integrity, fairness, and
efficiency of their ballots and election processes as means for
electing public officials.”). This “interest in preserving
electoral integrity is not limited to combating fraud. . . . [It]
extends more generally to promoting transparency and
accountability in the electoral process . . . .” Reed, 561 U.S.
at 198. The requirement that an official proponent’s name
appear on the face of the petition circulated to voters serves
the government’s interest in electoral integrity in three ways:
First, because the official proponents are charged with
forthrightly and faithfully implementing the initiative process,
voters signing the petitions are entitled to know their
identities. Second, requiring an official proponent to publicly
associate his name with the measure he proposes helps ensure
that only initiatives with at least a modicum of local support
32            CHULA VISTA CITIZENS V. NORRIS

are presented to the voters. Third, requiring identification of
the official proponent serves to deter misleading or spoiler
initiatives.

    At the petition circulation stage, an official proponent
resembles a candidate for public office, and the petition is
effectively the ballot used by voters to imbue him with
special legislative authority. As explained supra in Section
II.B, under California and Chula Vista law, an official
proponent plays a “distinct role” in the initiative process,
“involving both authority and responsibilities that differ from
other supporters of the [proposed ballot] measure.” Perry,
265 P.3d at 1017–18. There are a number of ways in which an
ineffective or dishonest proponent could scuttle an initiative’s
chances of becoming (or remaining) law: (1) a proponent
could fail to oversee the collection of the requisite number of
signatures; (2) he could decline to authorize the filing of the
signed petitions; (3) he could knowingly make weak
arguments in the ballot pamphlet distributed to voters by the
elections official; and (4) he could fail to defend the initiative
in court proceedings. Accordingly, when deciding whether to
sign a petition, the identity of the official proponent matters,
and voters need to know whom they are being asked to vest
with that authority. Certainly no one would argue that
candidates for elective office have a right to be anonymous on
the ballot. See, e.g., Buckley, 424 U.S. at 14–15 (“In a
republic where the people are sovereign, the ability of the
citizenry to make informed choices among candidates for
office is essential . . . .”); Griset v. Fair Political Practices
Comm’n, 884 P.2d 116, 125 (Cal. 1994) (“Griset does not
claim, nor could he, that a candidate for public office has a
                CHULA VISTA CITIZENS V. NORRIS                            33

legitimate interest in expressing the candidate’s views
anonymously.”).13 That principle is equally applicable here.

     The petition disclosure requirement also furthers the
governmental interest in electoral integrity by ensuring that
initiatives have a modicum of genuine support in the relevant
political community. Just as the state has an interest in
“properly reserv[ing] the general election ballot for major
struggles, by conditioning access to that ballot on a showing
of a modicum of voter support,” Munro v. Socialist Workers
Party, 479 U.S. 189, 196 (1986) (internal quotation marks
and citation omitted), so too the State of California and the
City of Chula Vista may require that at least one local person
be willing to associate his name with a proposed initiative
before the initiative process is set in motion. True, the
petition signature requirement also ensures that initiatives
have local support, but as explained infra, exacting scrutiny
does not require the state to employ solely the single best
means of furthering its interests. Moreover, the petition
signature requirement screens for initiatives with local
support at a later stage in the process, whereas the petition
disclosure requirement ensures a modicum of local support
before the city expends resources in the preparation of a
ballot title and summary or in verifying the validity of



  13
     Additionally, because an official proponent resembles a candidate for
public office and voters need to be able to evaluate the proponent’s
suitability for the job, we reject the plaintiffs’ contention that the Supreme
Court’s admonition in McIntyre v. Ohio Elections Commission that
“[a]nonymity . . . provides a way for a writer who may be personally
unpopular to ensure that readers will not prejudge her message” is
applicable here. 514 U.S. at 342; see also ACLF, 525 U.S. at 203
(“Disclosure of the names of initiative sponsors . . . responds to [a]
substantial state interest.”).
34               CHULA VISTA CITIZENS V. NORRIS

signatures and ensures that voters are not asked to sign
frivolous petitions.

     Finally, the requirement that at least one person be willing
to associate his name with the proposed initiative helps deter
spoiler legislation. Without such a requirement, there is
virtually no check on misleading or spoiler initiatives
(perhaps even measures known to the proponent to be
unconstitutional) that may stem from an ulterior motive, such
as a desire to subvert a legitimate initiative by confusing the
voters or cluttering the field and drawing away voter support
from an initiative that the official proponent is seeking to
defeat. See Issacharoff et al., supra, at 948 (noting that in one
election year the California ballot contained five different
initiatives on the same subject); see also Jaime Fuller, Why
Are Ballot Measures So Darn Confusing? Because They are
Supposed to Be, Wash. Post, Aug. 5, 2014.14

     The governmental interest in ensuring the integrity of the
initiative process necessarily implicates the voter’s right to
information. Voters are entitled to know who is asking them
for distinct powers and duties in the initiative process. The
plaintiffs’ argument that the government has an interest in
ensuring that voters have enough information to make an
informed choice with respect to candidate elections—but not
with respect to ballot measures—is without merit. This court
has upheld disclosures in the initiative context both before
and after Citizens United, relying solely on the state’s
informational interest to sustain disclosures of an initiative’s
financial backers:



 14
      Available at http://tinyurl.com/wapofuller.
                CHULA VISTA CITIZENS V. NORRIS                         35

         “Knowing which interested parties back or
         oppose a ballot measure is critical, especially
         when one considers that ballot-measure
         language is typically confusing, and the long-
         term policy ramifications of the ballot
         measure are often unknown. At least by
         knowing who backs or opposes a given
         initiative, voters will have a pretty good idea
         of who stands to benefit from the legislation.”

Family PAC, 685 F.3d at 808 (citation omitted) (quoting Cal.
Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1106 (9th
Cir. 2003)). That is, “[v]oters act as legislators in the ballot-
measure context . . . . We think Californians, as lawmakers,
have an interest in knowing who is lobbying for their vote,
just as members of Congress may require lobbyists to
disclose who is paying for the lobbyists’ services and how
much.” Getman, 328 F.3d at 1106 (citing Harriss, 347 U.S.
at 625); see also Human Life of Wash. Inc. v. Brumsickle,
624 F.3d 990, 1007 (9th Cir. 2010). The interest in disclosure
is even stronger with respect to an official proponent than
with respect to the financial backers of an initiative, as the
former is not just proposing legislation, like a lobbyist, but
also asking the electors for special responsibilities, like a
candidate for public office.15 The ability to decide whether to


  15
     This interest is also much stronger than the informational interest in
knowing the identity of ordinary pamphleteers which the courts rejected
in McIntyre, 514 U.S. 334, and ACLU v. Heller, 378 F.3d 979 (9th Cir.
2004). Those cases concerned extremely broad statutes requiring any
person publishing material relating to an election or ballot measure to
include his name on the face of the publication. See McIntyre, 514 U.S. at
338 n.3; Heller, 378 F.3d at 981–82. The instant case commands a
different balance between the interests of the speaker and the state: it
involves disclosure of an official proponent who seeks to perform official
36              CHULA VISTA CITIZENS V. NORRIS

afford an official proponent that authority is especially
important when electors face multiple initiatives with
differing official proponents on the same topic.16 Thus, the
government’s interests in electoral integrity and in providing
voters with information are inextricably linked in that
knowledge of the identity of an initiative’s official proponent
helps ensure that the measure will be faithfully processed, has
support in the political community, and is a bona fide
measure not designed to be misleading or to serve as a
spoiler. Together, and separately, they constitute a
“sufficiently important governmental interest” to which the
petition disclosure requirement bears a “substantial relation.”
Reed, 561 U.S. at 196.

                                    C.

     The plaintiffs’ argument for invalidating the petition
disclosure requirement relies heavily on the assertion that, in
light of the two earlier disclosures of the proponent’s name,
it is not “substantially related” to the government’s interests
in the integrity of the electoral process and in providing
voters with information necessary to make an informed


functions, not a mere advocate, and it involves disclosure on the face of
an initiative petition, an official election document, not on the face of a
non-governmental publication.
  16
     See, e.g., Karen Weise, A California Tax Plan Meets the Mungers,
Bloomberg Business, Oct. 25, 2012, http://tinyurl.com/bloombergprop38
(describing competing initiatives that would increase tax revenue for
schools); see also Brooks Barnes, Californians Face Rival Ballot
Initiatives That Would Raise Taxes and Aid Schools, N.Y. Times, Sept. 11,
2012, at A12; Chris Megerian, Democrats Out to Defeat Rival Tax
Initiative Prop. 38, L.A. Times, Oct. 6, 2012, http://tinyurl.com/
latimesprop38.
             CHULA VISTA CITIZENS V. NORRIS                   37

choice. See id. They contend that the other uncontested
disclosure requirements—the signed notice of intent available
upon request from the city clerk and the publication of the
signed notice of intent in a newspaper of general
circulation—are sufficient to fulfill the government’s
interests in disclosure of the official proponent’s identity. See
In their view, the petition disclosure requirement
impermissibly “compels personal name identification at the
precise moment when the [speaker’s] interest in anonymity is
greatest.” ACLF, 525 U.S. at 199. That is, the petition
disclosure requirement “operates when reaction to the . . .
message is immediate and may be the most intense,
emotional, and unreasoned . . . , expos[ing] the [speaker] to
the risk of ‘heat of the moment’ harassment.” Id. (internal
quotation marks and citation omitted).

     True, “it is not just that a speaker’s identity is revealed,
but how and when that identity is revealed, that matters in a
First Amendment analysis of a state’s regulation of political
speech.” ACLU v. Heller, 378 F.3d 979, 991 (9th Cir. 2004).
Here, however, this principle supports disclosure of the
identity of the official proponent on the face of the official
initiative petitions. The “how and when” of this disclosure is
indeed substantially related to the government’s important
interests in electoral integrity and in providing the voters with
official information regarding the initiative. Moreover, the
individual whose name is disclosed is not exposed to a risk of
“heat of the moment” harassment.

    First, it is obvious that the public’s interest in disclosure
of the official proponent’s identity is greatest at the moment
electors are confronted with a petition to sign. “People have
jobs, families, and other distractions,” making it unlikely that
they will undertake independent efforts to determine the
38           CHULA VISTA CITIZENS V. NORRIS

identity of the measure’s official proponent. Getman,
328 F.3d at 1106. It is unreasonable to expect a voter who is
asked to sign a petition on the spot to first go to the clerk’s
office or to comb through old newspapers to locate the name
of the initiative’s official proponent. The plaintiffs’ “analysis
ignores the reality that citizens typically are asked to review
and sign initiative petitions on the spot, at a street corner or
shopping mall, where there is generally no opportunity for
further study. That is the moment when information about the
petition, including the identities of the people proposing it, is
most valuable . . . .” Amicus Brief of League of California
Cities 2.

     Second, we repeat: the petition disclosure requirement
does not actually require an official proponent to identify
himself in person at the point of contact with voters—the
supposedly high-risk moment. The official proponent is
identified on the petition, which circulators proffer to voters.
If the official proponent chooses to also act as a circulator and
thus engages in direct voter contact, there is no requirement
that he tell voters who he is—a voter would normally simply
believe that he was an ordinary, anonymous circulator.
Otherwise, an official proponent does not confront the voter
at all, let alone at the moment that might, at least in theory,
expose him to harassment.

    Third, exacting scrutiny is not a least-restrictive-means
test. See Brumsickle, 624 F.3d at 1013 (“[T]he Supreme Court
has made clear that exacting scrutiny, not strict scrutiny, is
applicable to . . . disclosure requirements. . . . The
government need not . . . employ the least restrictive means
to satisfy its interest in providing the electorate with
information . . . .” (citation omitted)). In applying exacting
scrutiny, the Supreme Court has rejected the argument that
             CHULA VISTA CITIZENS V. NORRIS                 39

the possibility of disclosure at another time undermines the
need for disclosure at the moment when disclosure is most
useful. Buckley, 424 U.S. at 68 n.82 (“Post-election
disclosure by successful candidates is suggested as a less
restrictive way of preventing corrupt pressures on
officeholders. Delayed disclosure of this sort would not serve
the equally important informational function played by
pre-election reporting.”). The plaintiffs rely on cases holding
that the proffered governmental interests in disclosing a
circulator’s identity did not warrant the burden of disclosure
at the point of contact with voters, but those cases expressly
noted that the government has a much stronger interest in
disclosing the name of an official proponent than a circulator,
stating that disclosures of the former are valid. See ACLF,
525 U.S. at 203 (“Through the disclosure requirements that
remain in place, . . . voters will be told ‘who has proposed [a
measure],’ and ‘who has provided funds for its circulation.’”);
WIN, 213 F.3d at 1139 & n.6 (same).

    Finally, a comparison with the Supreme Court’s recent
decision in Reed confirms our conclusion that the petition
disclosure requirement passes constitutional muster. In that
case, the Court held that the disclosure of 137,000 petition
signatories did not violate the First Amendment. 561 U.S. at
192, 202. In the instant case, we affirm the disclosure of the
names of at most three people who chose to become the
official proponents of a ballot measure and whose names
would already have been disclosed to the public on two
occasions shortly prior to the challenged disclosure. Any
contrary ruling would be in serious tension with Reed,
rendering it facially constitutional to disclose the names of
petition signatories yet facially unconstitutional to disclose
the names of the same petition’s official proponents.
40           CHULA VISTA CITIZENS V. NORRIS

                              D.

    We also reject the plaintiffs’ as-applied challenge to the
petition disclosure requirement. A disclosure “would be
unconstitutional as applied to an organization if there were a
reasonable probability that the group’s members would face
threats, harassment, or reprisals if their names were
disclosed.” Citizens United, 558 U.S. at 370; see also Reed,
561 U.S. at 201. The plaintiffs fail to establish any such
probability of a “bona fide threat of harassment or
retaliation.” Family PAC, 685 F.3d at 807. Aside from
conclusory statements that they feared that they might be
subject to harassment for proposing Proposition G, the only
“harassment” alleged was negative campaign literature
identifying one proponent, Breitfelder—who was
simultaneously campaigning for city councilman—as “an
anti-worker activist and . . . the spokesperson for the
discriminatory Yes on G [initiative] campaign.” Obviously
this was itself protected political speech and does not amount
to harassment simply because Breitfelder disliked it.

     It also bears noting, although we do not base our decision
on it in any respect, that the interest of the proponents in
anonymity is especially weak given the facts of the instant
case. Both Kneebone and Breitfelder engaged in public
activities advocating passage of Proposition G beyond the
activities required of them as its official proponents, speaking
at televised public meetings and having their names used in
campaign materials provided to voters. Moreover, they
explained in depositions that they did not really desire
anonymity, but rather “wanted voters to know that the
‘correct’ sponsor of the ballot initiative was the Association
of Builders and Contractors, Inc. and the Chula Vista Citizens
for Jobs and Fair Competition.”
              CHULA VISTA CITIZENS V. NORRIS                   41

    Further underscoring that this case is not really about
anonymity, the plaintiffs do not challenge the requirement
that their identities be disclosed in the notice of intent to
circulate an initiative petition filed with the city clerk; nor do
they challenge the requirement that they publish this notice of
intent identifying them in a newspaper of general circulation.
Rather, they wish to remain anonymous only at a particular
moment in time—indeed, at the moment when knowledge of
their identity is most useful to voters. The plaintiffs have
failed to make out a valid as-applied claim.

                              ***

     The challenged disclosure poses at the most a minimal
burden on First Amendment rights. It simply requires that
potential signatories be allowed to determine the name of an
official proponent when they are deciding whether to grant
him an official role in the legislative process. As such, a
proponent is akin to a candidate for public office and,
accordingly has no right to anonymity on the face of the
initiative petition. Disclosure of his identity on the petition is
substantially related to the government’s important interests
in the integrity of the electoral process and in providing
voters with official information regarding the initiative.

                               IV.

    We hold that the requirement that the official proponent
of an initiative be an elector, thereby excluding corporations
and associations from holding that position, does not violate
the plaintiffs’ First Amendment rights to freedom of speech
and association. We also hold that the requirement that the
name of the official proponent of an initiative be disclosed on
42           CHULA VISTA CITIZENS V. NORRIS

the face of the initiative petitions withstands exacting scrutiny
under the First Amendment.

     AFFIRMED.